Citation Nr: 1822077	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence exists to reopen a claim for entitlement to service connection for a right ear disability, to include cholesteatoma.

2. Entitlement to service connection for a right ear disability, to include cholesteatoma.

3. Entitlement to an initial increased compensable rating for the Veteran's bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

The issues of entitlement to service connection for a right ear disability, to include cholesteatoma, and entitlement to an initial increased compensable rating for the Veteran's bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. A May 1981 rating decision denied service connection for a right ear disability, to include right ear cholesteatoma.  The Veteran did not file a timely appeal of this decision and it became final.

2. The evidence received since the May 1981 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ear disability, to include cholesteatoma.


CONCLUSIONS OF LAW

1.  The May 1981 rating decision denying service connection for a right ear disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for reopening the claim of entitlement to service connection for a right ear disability, to include cholesteatoma, have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened, and a claim based on the same factual analysis may not be considered. 38 U.S.C. §§ 7104, 7105.  Under 38 U.S.C. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim). 

The RO initially denied a claim for entitlement to service connection for a right ear disability in a May 1981 rating decision.  That decision was not appealed and became final. 

Evidence of record at the time of the May 1981 rating decision included the Veteran's service medical records, post-service medical records, and an April 1981 VA examination.  Pertinent evidence received subsequent to the May 1981 rating decision includes additional outpatient medical records and a January 2013 VA examination.  

The evidence received since the May 1981 rating decision is new and material.  The claim was denied in May 1981 as there was no evidence of an ear condition in service and no nexus.  The evidence submitted after the rating decision is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim as it reflects the Veteran's reported history of ear drainage since at least 1975.  Accordingly, reopening of the claim of entitlement to service connection for diabetes mellitus is warranted.


ORDER

New and material evidence having been received, the reopening of the claim of entitlement to service connection for a right ear disability, to include cholesteatoma, is granted.


REMAND

The Veteran is seeking an initial increased rating for his service-connected bilateral hearing loss and service connection for a right ear disability, to include cholesteatoma. 

The Veteran last attended a VA exam for his service-connected hearing loss in November 2015.  The Veteran has submitted test results from a January 2018 hearing test which indicate that his hearing may have gotten worse since his last VA examination.  The January 2018 hearing test is not sufficient for rating purposes as it did not include a Maryland CNC test.  See 38 C.F.R. § 4.85 (2017).  Given the evidence of potentially increased symptomatology of the Veteran's service-connected hearing loss, as well as the length of time since the last VA examination, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  It also appears from the record that the Veteran has recently sought treatment for his hearing loss disability and that those records are not yet associated with the claims file.  As such, the Veteran should be afforded a new VA examination and the RO should make appropriate attempts to locate the Veteran's treatment records and associate those records with the claims file.

The Veteran underwent a VA examination in January 2013 regarding his claim for service connection for a right ear disability, to include cholesteatoma.  The VA examiner opined that the cause of the Veteran's cholesteatoma cannot be determined without mere speculation.  As the medical evidence of record is not conclusive, the Veteran should be afforded a new examination with a different examiner and the new examiner should be asked to opine about the etiology of any current right ear disability found.

Accordingly, the case is REMANDED for the following actions:

1. Make appropriate efforts to obtain any private or VA treatment records for the Veteran's claimed disabilities and associate those records with the claims file.  

2. After completing the above development schedule the Veteran for a VA examination to determine the current severity of his service-connected hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that record review took place should be included in the examination report. All indicated studies should be performed.

3. Schedule the Veteran for a VA examination to determine whether the Veteran suffers from a right ear disability, to include a right ear cholesteatoma.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  If possible, the examination should be conducted by an examiner other than the examiner who conducted the Veteran's January 2013 VA examination.  

The examiner should be asked to identify any when the Veteran has a current right ear disability and, for each disability identified, to opine whether it is at least as likely as not (50 percent probability or greater) that any current right ear disability is related to the Veteran's active duty service.  The examiner should specifically discuss the Veteran's reports of an in-service injury and report of chronic drainage since service.  

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report and provide a thorough explanation.

4. After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


